Citation Nr: 0711331	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  04-40 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to service connection for otitis media of the 
left ear. 

2.  Entitlement to service connection for hearing loss, left 
ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel





INTRODUCTION

The veteran served on active duty from August 22, 1944 to 
April 20, 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought on 
appeal.  Although the RO addressed the veteran's claims as a 
single issue, the Board has separated and recharacterized the 
issues as set forth above. 

On April 9, 2007, the Board advanced the veteran's case on 
the docket.  38 U.S.C.A. § 7107(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 20.900(c) (2006).

The claim of entitlement to service connection for hearing 
loss of the left ear is addressed in the REMAND portion of 
the decision below and is REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received. 

2.  The veteran is not currently diagnosed with otitis media.




CONCLUSION OF LAW

The criteria for the establishment of service connection for 
otitis media are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, the veteran filed his service connection claim 
in October 2003.  In a letter that same month, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.  
An additional VCAA letter was sent in August 2004, which 
further notified the veteran to submit any evidence in his 
possession that might support his claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does not reflect that the veteran was 
provided with such notice.  However, as the Board's decision 
herein denies the appellant's claim, no disability rating or 
effective date is being assigned; there is accordingly no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the following: the 
veteran's service medical records; VA outpatient treatment 
records; lay statements; reports of VA examination; and 
private medical records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the appellant by the order of the events in this case.  
See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 
(1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; VA outpatient treatment records; 
reports of VA examination; lay statements; and private 
medical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal as to this issue 
will be denied.

On his initial claim filed in October 2003 and at a VA 
audiological examination in September 2004, the veteran 
asserted that he was treated for otitis media and ear 
drainage after a swimming test and a fifty foot dive or jump 
into the water in service.

The veteran's service medical records show he was afforded a 
pre-induction physical on August 15, 1944, at which time his 
ears and hearing were evaluated as normal.  An April 1945 
Report of Medical Survey indicated that after one month and 
twenty five days he was admitted to the hospital in 
Bainbridge with the diagnosis of otitis media, chronic.  He 
reported having ear trouble several years ago, prior to 
induction.  A private physician indicated that he had treated 
the veteran for ear trouble when he was a student.  The 
reported medical history indicated that the veteran had been 
troubled with a stuffy nose and head cold about two weeks 
prior to hospitalization in service, at which time he noticed 
that his left ear was draining.  The report also indicates 
that the veteran did not have any ear aches and that he had 
not participated in any swimming activities.  

On physical examination, a perforation of the left drumhead 
was appreciated.  Audiometric examination showed a 16.7 
percent hearing loss with the left ear and 8 percent loss on 
the right.  Spoken voice was heard at 15 feet with each ear.  
Whispered voice was heard at 10 feet on the left and 12 feet 
on the right.  The medical report, considering the short time 
within which the ear disorder manifested after induction 
together with the veteran's statements and those of his 
private physician, concluded that the induction physical was 
obviously in error. 

The claims file also contains private medical records 
received in January 2004, reflecting a left tympanoplasty in 
August 1991 and periodic treatment for resolving ear drainage 
in the ensuing year.  In October 1995, a private examiner 
reported that the ear was okay and that there was no 
drainage.  It was noted that the ear had sealed up nicely and 
looked strong.  A May 2002 examination report from the 
Greenwood Ear, Nose and Throat Center noted normal auricles, 
external, auditory canal and tympanic membranes bilaterally.  
The veteran denied frequent infections of the ears.   
September 2003 VA audiology consult reported bilateral 
hearing loss and that other results were similar to the May 
2002 private examination.  

The veteran was afforded a VA examination in September 2004.  
Although the claims file was unavailable, the examiner 
recorded the veteran's medical history, which included a 
history of otitis media in service and hearing loss.  The 
September 2004 examination diagnosed hearing loss, but otitis 
media was not clinically identified.  Under the 
circumstances, the absence of the claims file in September 
2004 does not prejudice the veteran, particularly since a 
history consistent with the service medical records was 
taken, and the report is consistent other post service 
medical evidence.

Assuming without deciding that the veteran incurred otitis 
media in service, he has not brought forth competent evidence 
of a current diagnosis of that disorder.  Based upon the 
evidence in the claims file as detailed above, no diagnosis 
or findings of otitis media has been entered in the last ten 
years.  

The veteran was informed in October 2003 that he must have 
evidence of a current disability.  He has not presented any 
such evidence nor has he provided any information as to where 
VA could obtain such evidence.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110; 1131.  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation 
purposes); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

The Board does not doubt the sincerity of the veteran's 
beliefs that he has an otitis media disability that may 
warrant treatment in the future.  However, as a lay person 
without the appropriate medical training and expertise, he 
simply is not competent to provide a probative opinion on a 
medical matter, to include the diagnosis of a specific 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Should the veteran be 
diagnosed with an otitis media disability of the left ear in 
the future, he may file an application to reopen the claim 
for service connection.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for otitis media of the left ear is 
denied.  


REMAND

The veteran has also filed a claim of entitlement to service 
connection for left ear hearing loss.  A preliminary review 
of the record discloses that the matter is not ready for 
appellate disposition.

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111.  The presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  "[T]he Government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness . . . ."  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-
2003 (July 16, 2003) (cited at 69 Fed. Reg. 25,178 (May 5, 
2004).  The term "noted" means only conditions that are 
recorded in examination reports.  The existence of conditions 
prior to service reported by the veteran as medical history 
does not constitute a notation of such conditions; however, 
such reports will be considered together with all other 
material evidence in determining the question of when a 
disease or disability began.  38 C.F.R. § 3.304(b)(1).  
Determinations of whether a condition existed prior to 
service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to . . . manifestations, clinical 
course, and character of the particular injury or disease or 
residuals thereof."  Ibid.

As indicated above, the Board observes that the veteran's 
ears and hearing were assessed as normal on his pre-induction 
examination; he was hospitalized shortly thereafter, at which 
time a perforated left ear drum and otitis media, along with 
some measure of hearing loss, was identified.  The Report of 
Medical Survey dated on April 11, 1945 designates only the 
veteran's chronic otitis media as existing prior to and not 
aggravated by service.  Moreover, his Termination of Health 
Record dated in April 1945 lists otitis media, chronic as the 
sole defect existing at time of discharge.  In addition, the 
general references to ear trouble are regarded as inadequate 
to "clearly and convincingly" demonstrate a hearing loss 
prior to service.  The presumption of soundness vis-à-vis 
hearing loss does not appear to have been rebutted on the 
basis of the foregoing existing record.  

However, the inquiry does not end there because it is not 
entirely clear as to whether the hearing loss manifested 
during the veteran's hospitalization was a temporary 
condition during convalescence from otitis media or 
otherwise.  

The Board also notes that the veteran was afforded a VA 
examination in September 2004, at which time the veteran's 
claims file and/or medical records were unavailable, as noted 
above.  With respect to the diagnosed hearing loss, the 
examiner suggested a follow-up examination by an 
otolaryngologist for a more definitive clinical assessment of 
the veteran's hearing loss.  The Board is, likewise, of the 
opinion that another examination is warranted.  

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  

Ongoing medical records relating to hearing loss should also 
be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Finally, in the present appeal, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate his claim for service connection, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO should 
provide corrective notice consistent with Dingess.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the veteran a 
VCAA notification letter that complies 
with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), such that the 
letter includes information concerning 
establishment of a disability rating 
and an effective date for the award of 
benefits.  

2.  The AOJ should ask the veteran to 
provide the names and addresses of all 
medical care providers who treated him 
since May 2002.  After securing the 
necessary release, the RO should obtain 
these records.



3.  The veteran should be afforded an 
examination by a physician with 
knowledge of otolaryngology to 
ascertain the current status of the 
veteran's left ear hearing loss and to 
offer an opinion, without resort to 
speculation, as to whether it is as 
likely as not (50 percent probability 
or greater) that any currently existing 
left ear hearing loss is etiologically 
related to the veteran's service.  The 
claims folder must be made available to 
and reviewed by the examiner prior to 
the completion of examination, and the 
report should document that such review 
was completed.  Any special tests 
deemed warranted by the examiner should 
be administered.  The complete 
rationale for all opinions expressed 
should be provided.  

4.  Thereafter, the AOJ should again 
review the veteran's claim for service 
connection for hearing loss.  If the 
claim remains denied, the RO should 
issue a supplemental statement of the 
case to the veteran and his 
representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


